Citation Nr: 1820686	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  09-25 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent for a ventral hernia.


REPRESENTATION

Veteran represented by:	Veterans Legal Advocacy Group


ATTORNEY FOR THE BOARD

M. Bilstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to August 1975.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection and assigned a noncompensable disability rating for an umbilical hernia, effective September 2, 2007.  Thereafter, in an October 2012 rating decision, the issue on appeal was recharacterized by the Agency of Original Jurisdiction (AOJ) from umbilical hernia to ventral hernia, and an increased disability rating of 20 percent was awarded, effective September 2, 2007.

In a November 2012 decision, the Board denied an evaluation in excess of 20 percent for a ventral hernia.  The Veteran subsequently appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2014 memorandum decision, the Court vacated the November 2012 Board decision and remanded the matter for readjudication consistent with the Court opinion.

In a November 2014 decision, the Board remanded the matter to obtain VA treatment records, private medical records, and for a new VA examination.  In a February 2017 decision, the Board again denied an evaluation in excess of 20 percent for a ventral hernia.  The Veteran subsequently appealed the decision to the Court.  In October 2017, the Court granted a joint motion for remand (JMR), vacating the February 2017 Board decision and remanded the matter for readjudication consistent with the Court opinion.  The case is now, again, before the Board for consideration.  The Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).


FINDING OF FACT

Throughout the pendency of the appeal, the Veteran's ventral hernia has been manifested by a large post-operative ventral hernia that is not well-supported by belt under ordinary circumstances; it has not been manifested by a ventral hernia that is massive and persistent, with severe diastasis of recti muscles or extensive diffuse destruction or weakening of muscular and fascial support of the abdominal wall so as to be inoperable.


CONCLUSION OF LAW

The criteria for an initial evaluation of 40 percent, but no higher, for a ventral hernia have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7339 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities (Rating Schedule), which is based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.   
38 C.F.R. § 4.7.  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2009).  

The Veteran contends that his service-connected ventral hernia warrants at a minimum a 40 percent disability rating.  

Currently, the Veteran's ventral hernia is rated as 20 percent disabling, effective September 2, 2007, under 38 C.F.R. § 4.114, Diagnostic Code 7339.  The Board finds this diagnostic code to be the most appropriate as it is designated by law to rate ventral hernias.  Under Diagnostic Code 7339, a 20 percent rating is warranted for a ventral hernia that is small and not well supported by a belt under ordinary conditions; or for a healed ventral hernia or for post-operative wounds with weakening of the abdominal wall and indication for a supporting belt.  A 40 percent rating is warranted for a ventral hernia that is large and not supported by a belt under ordinary conditions.  A 100 percent rating is assigned for a ventral hernia that is categorized as massive and persistent, with severe diastasis of recti muscles or extensive diffuse destruction or weakening of muscular and fascial support of the abdominal wall so as to be inoperable.

Turning to the evidence of record, the Veteran was afforded three VA examinations in relation to his hernia throughout the course of the appeal.  At a January 2008 VA examination, the Veteran reported that his hernia becomes enlarged and protrudes to the point that it needs to be reduced manually.  He also stated that the hernia produces intermittent pain and that he did not receive medical treatment for the hernia.  During the examination, the examiner noted that the Veteran had a ventral hernia caused by weakened stomach muscles surrounding the umbilicus and that it measured 2.5 cm in length and 1.5 cm in width.  The examiner determined that the hernia was located at the midline of the abdomen, was operable, and could be well supported by a belt.  He observed no diastasis recti present but the abdominal wall muscles and fascia surrounding the hernia showed constant gaping.  

A December 2008 private medical treatment note documented that the Veteran's hernia was "getting bigger" but that the Veteran deferred surgery in lieu of a hernia belt. 

At a VA examination in April 2012, the examiner noted the Veteran had a small, persistent ventral hernia, and indicated that it would be well supported by a truss or belt.  There was no previous surgery but the hernia appeared operable and remedial.  The examiner opined that the Veteran's hernia significantly decreased his lifting ability. 

The Veteran was afforded another VA examination in March 2016.  At this time, the Veteran reported a pulling sensation when lifting or getting out of bed but denied acute pain.  He stated that the size of the hernia increased when he lifts and sometimes on its own, and that he noticed tenderness during these instances.  However, when asked about the frequency of the hernia increases, the Veteran reported it was "not often."  He was able to manually reduce the hernia when it increased but could not lift more than 30 to 40 pounds without feeling a pulling sensation and tenderness.  The Veteran also reported no acute pain or emergency room visits and that he had no clinical visits relating to his ventral hernia since his VA examination in 2012.  The Veteran indicated that he was given a support belt and endorsed "fairly good support" with the belt, even when lifting around the house.  The examiner observed that the Veteran had a small, reducible ventral hernia that measured 2.5 cm by 2.5 cm.  There was minimal subjective tenderness on palpation and an indication that the hernia would be well supported by belt.  The examiner also determined that the Veteran's ventral hernia was not associated with severe diastasis of recti muscles or extensive diffuse destruction or weakening of muscular and fascial support of the abdominal wall.  

Based on review of the foregoing, the Board finds that throughout the pendency of the appeal the disability picture for the Veteran's ventral hernia most closely approximates the criteria for a 40 percent rating.  The Board acknowledges that at times the evidence of record reflected that the Veteran has a small ventral hernia (no larger than 2.5 cm by 2.5 cm at examinations) that is well supported by a belt under ordinary conditions, as required by a 20 percent rating.  However, the evidence also reflects the Veteran's ventral hernia was increasing in size and although manually reducible, the hernia would increase in size when the Veteran would lift around the house or on its own.  The Veteran also reported tenderness and pulling sensation when lifting, despite using a belt at these times.  The January 2008 VA examiner also noted constant gaping of the abdominal muscles and fascia surrounding the hernia.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.  As such, the Board finds that the Veteran's overall disability picture for service-connected ventral hernia more nearly approximates and supports the assignment of a 40 percent rating, and not higher, under Diagnostic Code 7339.  See 38 C.F.R. §§ 4.3, 4.7; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990). 

The criteria for a 100 percent rating, however, have not been met.  Although the April 2012 VA examiner noted the Veteran had a persistent hernia, the evidence of record does not reflect a massive postoperative ventral hernia, severe diastasis of recti muscles, or extensive diffuse destruction or weakening of muscular and fascial support of abdominal wall.  While the Veteran's hernia has been deemed "persistent," a word included in the criteria for a 100 percent rating, "persistent" is associated with "massive postoperative ventral hernia" in the criteria for the total rating, and in this case, the evidence does not reflect a postoperative ventral hernia that is massive in size. 

In reaching its decision, the Board has considered the Veteran's lay statements regarding the functional impact of his ventral hernia.  The Veteran is competent to report his own observations with regard to the severity of her ventral hernia, including reports of pain, pulling sensation, and decreased ability to lift.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board finds his statements to be credible and consistent with the rating assigned.  To the extent he argues his symptomatology is more severe, his statements must be weighed against the other evidence of record.  Here, the examination findings of trained health professionals, which did not document evidence to support a 100 percent rating, are of greater probative weight than the Veteran's more general lay assertions.

In sum, the Board finds that a rating in excess of 40 percent is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against any higher ratings than those now assigned, that doctrine is not applicable.  38 U.S.C. 
§ 5107(b).



ORDER

An initial evaluation of 40 percent, but no higher, for a ventral hernia is granted. 



____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


